Citation Nr: 1829101	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for an anterior chest wall surgical scar associated with mitral valve regurgitation and atrial fibrillation, status post mitral valvuloplasty and annuloplasty.

2.  Entitlement to an initial compensable disability rating for hemosiderin hyperpigmentation prior to November 18, 2011 and in excess of 10 percent thereafter.

3.  Entitlement to service connection for hypertension, to include secondary to service connected mitral valve regurgitation and atrial fibrillation, status post mitral valvuloplasty and annuloplasty.

4.  Entitlement to service connection for a low back condition.  

5.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to a low back condition.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to a low back condition.

7.  Entitlement to service connection for a circulation condition, to include secondary to service connected mitral valve regurgitation and atrial fibrillation, status post mitral valvuloplasty and annuloplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from May 1965 to September 1965 and from January 1991 to December 1991.   He had additional service in the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran has since moved to Texas; however jurisdiction of these claims remains with the San Juan RO.  

The Board previously remanded these claims for additional development in September 2016.  

The issues of entitlement to service connection for hypertension, entitlement to service connection for a low back condition, entitlement to service connection for bilateral lower extremity peripheral neuropathy, and entitlement to service connection for a circulation condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's anterior chest wall surgical scar is less than 144 square inches in area, is not painful or unstable, and does not cause limitation of function.

2.  Throughout the appeal period, the Veteran's hemosiderin hyperpigmentation has affected no more than 5 percent of the total body area and none of the exposed area; it has not been treated with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more in the past 12-month period. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the anterior chest wall surgical scar  have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805 (2017).

2.  Prior to November 18, 2011, the criteria for a 10 percent rating for hemosiderin hyperpigmentation are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7820 (2017).

3.  From November 18, 2011, the criteria for a rating in excess of 10 percent for  hemosiderin hyperpigmentation are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.  §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7820 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Initial Rating for an Anterior Chest Wall Surgical Scar

An October 2011 rating decision granted service connection for an anterior wall surgical scar and assigned a non-compensable rating from November 2010.  The chest wall scar is rated under Diagnostic Code 7804.

Diagnostic Codes 7800-7805 were revised, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's service connection claim was received in November 2010; therefore, the revised rating criteria for scars are applicable to this claim.

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a maximum 10 percent rating.  Note (1) states that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a maximum rating of 10 percent. Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2017).

The Veteran had a VA examination in September 2011.  The examiner noted a  vertical surgical scar on the chest wall measuring 24 by 1.7 centimeters.  There was no breakdown over the scar, and the Veteran reported no pain associated with the scar.  The scar was superficial, had no inflammation or edema, no keloid formation, and no other disabling effects.  

The Veteran had a VA examination in September 2016.  The examiner noted a chest wall scar, which was healed and asymptomatic.  The scar was vertical and measured 24 centimeters in length.  The scar was not painful or unstable, and was not due to burns.  

The above evidence reflects that the Veteran's anterior chest wall surgical scar is superficial, is not unstable or painful, is less than 144 square inches in areas, and does not have disabling effects.  Accordingly, the criteria for an initial compensable rating are not met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for an initial compensable rating for a chest wall scar must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating for Hemosiderin Hyperpigmentation

An October 2011 rating decision granted service connection for hemosiderin hyperpigmentation and assigned a non-compensable rating.  A December 2011 rating decision increased the rating to 10 percent, effective from November 18, 2011.  

Hemosiderin hyperpigmentation is rated according to Diagnostic Codes 7820 and 7806.  Diagnostic Code 7820 pertains to infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases.)  The listed conditions are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7804, or 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  Hemosiderin hyperpigmentation has been rated under Diagnostic Code 7806, as dermatitis is the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema affecting less than five percent of the entire body or less than five percent of exposed areas, and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7806.

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.
The Veteran had a VA examination in September 2011.  The Veteran reported a change in the color of his forearms and itching on and off.  The course since onset was intermittent with remissions.  He denied any current treatment.  The use of hydrating lotions seemed to improve his condition.  Physical examination showed areas of scattered hyperpigmented lesions on the distal one-third of both legs.  The examination did not indicate the percentage of the total body area or exposed areas affected. 

The Veteran had a VA examination in November 2011.  The Veteran reported a history of pigmented patches, with occasional itching.  His skin condition did not cause scarring of his head, face, or neck.  The treatment included constant or near-constant use of topical moisturizing lotion.  On physical examination, there was hyperpigmentation of the lower legs covering 0 percent of the exposed skin and 5 percent of the entire skin.  

The Veteran had a VA examination in September 2016.  The Veteran reported that his condition was stable and had not changed much in several years.  He reported that his skin was sometimes dry, and he used moisturizer.  The condition had been treated with topical medications for less than 6 weeks in the prior 12-month period.  He had not had any other treatments other than systemic or topical medications.  On physical examination, the examiner noted that dermatitis affected 5 to 20 percent of the total body area and did not affect any exposed areas.   

The Board finds that the criteria for a 10 percent rating are met for the initial rating period prior to November 18, 2011.   The September 2011 VA examination did not indicate the total percent of the exposed areas or the entire body affected.  However, the September 2011 physical examination showed similar findings to the November 2011 examination, as both examinations noted a rash on the lower legs.  Given the similarity of the examination findings and the fact that the examinations were only two months apart, the Board finds that the Veteran's skin condition during the period prior to November 18, 2011 more nearly approximated dermatitis affecting 5 percent of the entire skin.  Accordingly, a 10 percent rating, but no higher, is warranted prior to November 18, 2011.  

The Board finds that a rating in excess of 10 percent is not warranted for hemosiderin hyperpigmentation at any point during the appeal, as the evidence does not show that hemosiderin hyperpigmentation has affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or has required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly during a 12-month period.  Accordingly, as there is a preponderance of the evidence against the claim for a rating in excess of 10 percent from November 18, 2011, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 10 percent for hemosiderin hyperpigmentation must be denied.  


ORDER

An initial compensable rating for an anterior chest wall surgical scar associated with mitral valve regurgitation and atrial fibrillation, status post mitral valvuloplasty and annuloplasty is denied. 

An initial 10 percent rating is granted for hemosiderin hyperpigmentation prior to November 18, 2011, subject to regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for hemosiderin hyperpigmentation from November 18, 2011 is denied.  


REMAND

The Board previously remanded the claims of service connection for hypertension, a low back condition, bilateral lower extremity peripheral neuropathy, and a circulation condition.  

Regarding hypertension, the remand requested that a VA examiner provide an opinion addressing whether that disability was part of the Veteran's service-connected heart disability, was caused or aggravated by his heart disability, or was otherwise related to his military service.  On September 2016 VA examination, the VA examiner diagnosed hypertension, with a date of diagnosis in 1994, and opined that it was a separate disability with no causal connection to the Veteran's cardiac disability.  The examiner cited to Harrison's Principles of Internal Medicine, which indicates that 80 to 95 percent of patients are diagnosed with "essential" hypertension.  In the remaining patients, a specific underlying cause of the disorder can be identified.  The examiner explained that mitral valve conditions do not appear in the list of secondary causes of hypertension.  The examiner concluded that it is therefore less likely than not that the Veteran's mitral valve condition caused or aggravated his hypertension.  The opinion did not, however, specifically address whether the Veteran's essential hypertension was aggravated by the service-connected mitral valve regurgitation and atrial fibrillation.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  An addendum opinion is thus necessary to address whether the Veteran's essential hypertension has been worsened by his service-connected mitral valve disability. 

Regarding the low back condition, a September 2016 VA examination reflects a diagnosis of degenerative arthritis of the lumbar spine.  The examiner noted a history of treatment for myalgias.  The examiner noted that the Veteran reported that he had back pain in service after lifting boxes and had experienced back pain since separation in 1992.  The examiner opined that the Veteran's lumbar spine disability was less likely than not related to service, as he was not evaluated for a lumbar spine disability during service or within one year of service.  Subsequent to the September 2016 examination, however, service connection for fibromyalgia was granted in a December 2016 rating decision.  An addendum opinion is thus necessary to determine whether the Veteran's lumbar spine disability is a manifestation of the fibromyalgia or is caused or aggravated by fibromyalgia.  

A September 2016 examination found that the Veteran does not have peripheral neuropathy.  The Veteran reported a prior suspected diagnosis of neuropathy.  The examiner noted electrodiagnostic studies to confirm a diagnosis of neuropathy had not been performed.  However, the examiner noted that the examination was suggestive of a mild bilateral neuropathy.   The Veteran also reported treatment with Lyrica for fibromyalgia.   A remand is necessary to obtain a new examination to conclusively determine whether the Veteran has peripheral neuropathy and to obtain a medical opinion of any current neuropathy.

Regarding the claim for service connection for a circulation condition, the RO found that the Veteran did not have a current circulation condition.  However, a private treatment record dated in April 2011 shows diagnoses of varicose veins and chronic venous disease.  A VA examination is warranted to ascertain whether the Veteran has varicose veins or chronic venous disease venous condition, and whether such condition is related to his service-connected mitral valve regurgitation and atrial fibrillation.

Accordingly, the case is REMANDED for the following actions:

1.  Return the examination report and claims file to the examiner who conducted the September 2016 examination.  The examiner should review the claims file.  The review of the claims file should be notated in the examination report.

The examiner should provide an opinion as to whether hypertension is aggravated (worsened) by the Veteran's service-connected mitral valve regurgitation and atrial fibrillation, status post mitral valvuloplasty and annuloplasty.

If the September 2016 examiner is unavailable to provide the addendum opinion, then arrange for the record to be forwarded to another appropriate physician for review and to provide the opinions sought.  If further examination of the Veteran is deemed necessary, it should be arranged.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

2.  Return the examination report and claims file to the examiner who conducted the September 2016 lumbar spine examination.  The examiner should review the claims file.  The review of the claims file should be notated in the examination report.

(a)  The examiner should provide an opinion as to whether the Veteran's lumbar spine disability is part of his service-connected fibromyalgia.  

(b)  The examiner should provide an opinion as to whether the Veteran's degenerative arthritis of the lumbar spine is proximately due to his service-connected fibromyalgia.

(c) The examiner should provide an opinion as to whether the Veteran's degenerative arthritis of the lumbar spine is aggravated (worsened) by his service-connected fibromyalgia.  

If the September 2016 examiner is unavailable to provide the addendum opinion, then arrange for the record to be forwarded to another appropriate physician for review and to provide the opinions sought.  If further examination of the Veteran is deemed necessary, it should be arranged.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

2.  Schedule the Veteran for a VA examination to ascertain the etiology of peripheral neuropathy.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.

Any indicated evaluations, studies, and tests should be conducted.  An EMG study should be conducted and included in the examination report.

(a)   The examiner should identify all neuropathy diagnoses.  The examiner should specifically indicate whether peripheral neuropathy of the lower extremities is present.

(b)  The examiner should provide an opinion as to whether any diagnosed neuropathy is at least as likely as not related to service. 

(c) The examiner should provide an opinion as to whether any diagnosed neuropathy is proximately due to the Veteran's service-connected fibromyalgia.

(d) The examiner should provide an opinion as to whether any diagnosed neuropathy is aggravated (worsened) by the Veteran's service-connected fibromyalgia.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Schedule the Veteran for a VA examination to ascertain the etiology of a circulation condition.  The claims file must be made available to, and reviewed by, the examiner.  The examination report should indicate that the claims file was reviewed.  Any necessary studies should be performed.

(a) The examiner should diagnose any current circulatory conditions.

(b) The examiner should specifically indicate whether varicose veins are present.  In addressing this question, the April 2011 private treatment record showing diagnoses of varicose veins and chronic venous disease should be considered and discussed.

(c) The examiner should provide an opinion as to whether a current diagnosed circulatory condition is proximately due to the Veteran's service-connected mitral valve condition.

(d) The examiner should provide an opinion as to whether a current circulatory condition is aggravated (worsened) by the Veteran's service-connected mitral valve condition.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  Readjudicate claims on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


